340 So. 2d 992 (1977)
Clair MARCEAUX
v.
Wilfred (Lulu) BROUSSARD.
No. 58937.
Supreme Court of Louisiana.
January 12, 1977.
Writ denied. On the facts found by the Court of Appeal, there is no error of law in its judgment.
TATE, J., believes that certiorari should be granted to determine whether Civil Code Article 701 applies to a subportion of tract initially partitioned 25 years earlier, so as to prevent the present owner of this subportion contained in one part of the tract initially partitioned from obtaining access to the nearest public road under Article 699 due to the alleged responsibility of the owner of the other part of the tract initially partitioned to furnish under Article 701 a passage much less convenient and sufficient. See Planiol, Civil Law Treatise, Volume 1, Section 2921 (LSLI translation, 1939).
DIXON, J., is of the opinion the writ should be granted.
CALOGERO, J., is of the opinion the writ should be granted.